                                                                           FILED
                  IN THE UNITED STATES DISTRICT COURT                        NOV 2 9 2018
                      FOR THE DISTRICT OF MONTANA                         Clerk, U.S District Court
                            HELENA DIVISION                                  District Of Montana
                                                                                   Missoula




  CODY ANNETTE BLAINE,
                                                     CV 17-98-H-DLC-JTJ
                       Plaintiff,

  vs.                                                 ORDER

  NANCY BERRYHILL, Acting
  Commissioner of Social Security,

                       Defendant.

        United States Magistrate Judge John Johnston entered his Findings and

Recommendations on August 2, 2018, recommending that the Social Security

Commissioner's decision to deny disability benefits to Cody Annette Blaine

("Blaine") be reversed and remanded for further consideration.      The

Commissioner timely objects, and is therefore entitled to a de novo review of those

portions of the Findings and Recommendations to which she specifically objects.

28 U.S.C. § 606(b )(1 ).   Absent objection, the Court will review for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane);

Thomas v. Arn, 474 U.S. 140, 149 (1985).        For the reasons explained below, the

Court adopts in part and rejects in part the Findings and Recommendations.           The

Court adopts the recommendation to reverse the Administrative Law Judge's

                                          -1-
("ALJ") residual functional capacity ("RFC") determination, albeit for a different

reason, rejects the recommendation that the ALJ properly dismissed Blaine's

subjective symptom testimony, and adopts the remaining findings and

recommendations in full.

                              STANDARD OF REVIEW


      This Court applies a deferential standard of review to the Social Security

Administration's decision, focusing on procedural rather than substantive issues.

The Court must affirm the decision if it is "supported by substantial evidence, and

ifthe Commissioner applied the correct legal standards."    Batson v. Comm 'r of

Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).     "Substantial evidence is

more than a scintilla, but less than a preponderance."   Reddick v. Chafer, 157 F.3d

715, 720 (9th Cir. 1998).   This determination requires a review of the "record as a

whole, weighing both the evidence that supports and the evidence that detracts

from the Commissioner's conclusion."      Id.   The Court draws inferences in favor

of the Commissioner, deferring to the Commissioner's decision "if evidence exists

to support more than one rational interpretation."   Batson, 359 F.3d at 1193.

      Because the parties are familiar with the facts of this case, and because they

are detailed in Judge Johnston's Findings and Recommendations, the Court will

only reference the facts as necessary to understand this Order.


                                        -2-
                                        DISCUSSION

        Following the five-step sequential evaluation process required under the

federal regulations implementing the Social Security Act, the ALJ determined that

Blaine is not disabled because she retained the RFC to perform her past work.

See 20 C.F.R. § 404.1520(a)(4) (i}--(v).         After obtaining a final agency decision,

Blaine filed in district court.     (Doc. 1.)    Upon review, Judge Johnston found that

the ALJ erred by failing to include any limitations in Blaine's RFC to reflect her

headaches, which was the primary cause of her disability.          (Doc. 14 at 18.)

Reviewing Blaine's remaining claims, Judge Johnston determined that the ALJ

properly rejected the opinions and testimony of Blaine's treating physician,

Blaine's own testimony, and the lay witness testimony.           (Id. at 37-38.)

Accordingly, Judge Johnston recommended that both parties' motions for

summary judgment be granted in part and dismissed in part.            (Id. at 38.)   The

Commissioner objects only to Judge Johnston's first finding concerning the RFC

determination.    (Id. at 3.)     Blaine raises no objections.    (Doc. 16.)    However,

because Judge Johnston's findings regarding the RFC requires the Court to review

the ALJ's adverse credibility determination, the Court will review both findings de

novo and the rest for clear error.

   I.      Residual Functional Capacity

        At step four, the ALJ determined that Blaine was not disabled because,
                                                -3-
despite her medical impairments, Blaine retained the RFC to perform her past

relevant work.     The ALJ based this finding upon his determination that Blaine's

testimony about the frequency and duration of her headaches was not credible, and

that she suffers from "moderate, rather than debilitating, pain levels less frequently

than alleged."   (Doc. 7 at 23.)

      Blaine's argument is two-fold: first, she argues the ALJ erred because he

determined at step two that Blaine suffered from severe headaches, but made no

accommodation for such in his RFC determination.         (Doc. 11 at 9.)   Second,

Blaine argues that the ALJ' s RFC determination contained no limitation for any

headaches, severe or otherwise.     (Doc. 13 at 3.)

      The Commissioner responds that the ALJ' s determination at step two does

not control the outcome at step four, because the step two determination is a

threshold finding.    (Doc. 15 at 5 (quoting Buck v. Berryhill, 869 F .3d 1040, 1048-

49 (9th Cir. 2017) ("Step two is merely a threshold determination meant to screen

out weak claims.     It is not meant to identify the impairments that should be taken

into account when determining the [residual functional capacity.]").)      This

argument is well-taken.    The Court agrees that under Buck a finding at step two

does not govern the outcome at step four.       Nonetheless, in assessing a claimant's

RFC, the ALJ was required to consider both severe and non-severe medical

impairments.     20 C.F.R. §§ 404.1545, 416.945.       The ALJ erred by failing to do
                                          -4-
so.

      RFC is "the most [one] can still do despite [one's] limitations ... based on

all the relevant medical and other evidence in [the] case record."   20 C.F.R. §

416.945(a)(l).    The ALJ determines RFC based upon medical records,

physicians' opinions, and the claimant's description of her limitations.   20 C.F.R.

§§ 404.1545(a), 416.945(a)(3).     In assessing a claimant's RFC, the ALJ is

required to consider all of the claimant's medically determinable impairments,

including those impairment that are not "severe," and any related symptoms that

affect what the claimant can do in a work setting.   20 C.F.R. §§ 404.1545,

416.945.    "Moreover, [the regulations] direct that 'careful consideration' be given

to any evidence about symptoms 'because subjective descriptions may indicate

more severe limitations or restrictions than can be shown by medical evidence

alone."'    Robbins v. Social Sec. Admin., 466 F .3d 880, 883 (9th Cir. 2006) (citing

Soc. Sec. Ruling 96-8p 1996 WL 374184, at *5 (July 2, 1996).) However, an

ALJ is not required to take into account claimed limitations that the ALJ found to

be incredible or not supported by the record.   Bayliss v. Barnhart, 427 F.3d 1211,

1217 (9th Cir. 2005).

      In rendering a credibility determination, the ALJ engages in a two-step

analysis.   Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).    The ALJ first

determines whether there is "objective medical evidence of an underlying
                                         -5-
impairment which could reasonably be expected to produce the pain or other

symptoms alleged."     Id.   Where the claimant makes this showing, and absent

evidence of malingering, the ALJ may only reject a claimant's testimony about the

severity of her symptoms by providing "specific, clear and convincing reasons."

Id.   "This is not an easy requirement to meet: 'The clear and convincing standard

is the most demanding required in Social Security cases."'      Garrison v. Colvin,

759 F.3d 995, 1015 (9th Cir. 2014).

       Here, the ALJ determined at step one of the process that Blaine suffered

from a medically determinable impairment that could reasonably be expected to

produce the symptoms of which she complains.         (Doc. 7 at 23.)   The ALJ made

no finding that Blaine was malingering.     (See id.)   At step two, the ALJ largely

rejected Blaine's testimony as to the severity and the frequency of her headaches,

and concluded that Blaine was not credible for four reasons: Blaine's testimony at

the hearing was ( 1) inconsistent with the generally benign medical findings,

including her MRI scan (Doc. 12 at 9); (2) inconsistent with statements made to

her medical providers, including that she suffers from "severe headaches" only

from "time to time," (id. at 11); (3) inconsistent with her reports of improvement

on medication (id.); and finally, (4) inconsistent with her reports of daily activities

(id. at 12).   Accordingly, the ALJ concluded that Blaine's testimony would only

be recognized "to the extent [that her complaints] can reasonably be accepted as
                                          -6-
consistent with the objective medical and other evidence."        (Doc. 7 at 23.)

      Judge Johnston found that the ALJ improperly discredited Blaine's

subjective testimony, by "cherry-pick[ing] favorable evidence in order to support

his conclusion."    (Doc. 14 at 17.)      Judge Johnston found that the most notable

error arose from the ALJ's conclusion that Blaine's symptom log undermined her

hearing testimony, when in fact, the ALJ reported only two entries in which Blaine

was suffering but still able to perform a basic task, ignoring the other 265 entries

that painted a different picture.     (Id.)   Judge Johnston determined that the ALJ's

selective reading of the record was legal error.      (Id. at 15-19).   For the reasons

more fully explained in the Findings and Recommendations, the Court agrees that

the ALJ' s determination on this matter is not supported by the record.

      However, the Commissioner argues that even if the ALJ erred, the Court

should not remand on this issue where the error is harmless.        (Doc. 15 at 4

(quoting Molina, 674 F.3d at 1115 ("[S]everal of our cases have held that an ALJ's

error was harmless where the ALJ provided one or more invalid reasons for

disbelieving a claimant's testimony, but also provided valid reasons that were

supported by the record.")).)       The Commissioner cites to the remaining three

reasons as evidence that a single invalid reason is harmless error where an ALJ

provides additional valid reasons.

      The Commissioner is correct that harmless error principles apply in the
                                              -7-
Social Security context.   Molina, 674 F.3d at 1115.        And the Court may not set

aside an ALJ's decision where an error is harmless.     Id. at 1111.    An error is

harmless where "there remains substantial evidence supporting the ALJ' s decision

and the error 'does not negate the validity of the ALJ' s ultimate conclusion."'

Batson, 359 F.3d at 1197; Carmickle v. Comm 'r, Soc. Sec. Admin., 533 F.3d 1155,

1162 (9th Cir. 2008).    An ALJ's error is harmless if, in light of the record-

supported reasons supporting the adverse credibility finding, we can conclude that

the ALJ's error did not "affect[] the ALJ's conclusion."       Batson, 359 F.3d at

1197.

        Reviewing the remaining reasons provided by the ALJ, the Court finds an

additional error in the ALJ's treatment of the objective medical evidence, which

included evidence of"normal" X-ray imaging results and an MRI imaging that

revealed only a "mild disc bulge."    (Doc. 7 at 34-24.)      The ALJ concluded that

"[t]hese 'mild' findings are inconsistent with the claimant's reported symptoms"

and therefore, "the claimant's statements concerning the intensity, persistence and

limiting effects of these symptoms ... have been found to affect the claimant's

ability to work only to the extent they can reasonably be accepted as consistent

with the objective medical and other evidence."     (Id.)

        The ALJ's decision to accept Blaine's testimony as credible only to the

extent it is consistent with the "objective medical and other evidence" is
                                          -8-
problematic in light of the Ninth Circuit's clear instructions on this issue.   "[T]he

Commissioner may not discredit the claimant's testimony as to the severity of

symptoms merely because they are unsupported by objective medical evidence."

Reddick, 157 F.3d at 722; see also Brunnell v. Sullivan, 947 F.2d 341, 342-43 (9th

Cir. 1991) (en bane) (holding that an ALJ erred in "disregard[ing] the claimants'

allegations of disabling pain because the claimants failed to present objective

medical findings to fully corroborate the severity of pain alleged."); Robbins, 466

F .3d at 883 (holding that the ALJ may not disregard subjective symptom testimony

"solely because it is not substantiated affirmatively by objective medical

evidence"); Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997) ("In this

case, the ALJ disbelieved Light because no objective medical evidence supported

Light's testimony regarding the severity of subjective symptoms from which he

suffers, particularly pain.   An ALJ may not discredit a claimant's subjective

testimony on that basis.").

      The ALJ's conclusion that Blaine's testimony would only be accepted to the

extent that her hearing testimony was "consistent with the objective medical ...

evidence" is the same as rejecting subjective symptom testimony to the extent that

it is inconsistent with the objective medical evidence.   Here, the ALJ treated

consistency with the objective medical evidence as a necessary condition to

credibility, i.e., if a certain symptom is consistent with the "other evidence" but
                                            -9-
inconsistent with the "objective medical evidence" it is, according to the ALJ, not

credible.   By treating consistency with the objective medical evidence in this way,

the ALJ essentially determined that it can be the sole ground for determining that

Blaine's symptom testimony is not credible, which is the precise practice the Ninth

Circuit prohibits.

      Given this, the Court cannot conclude that the ALJ's errors in discrediting

Blaine's testimony are harmless.      The remaining justifications provided by the

ALJ for disbelieving Blaine-that her hearing testimony was inconsistent with her

reports of improvement on medication, and conflicted with her own statements to

care providers, including her statement that she experiences severe headaches only

from "time to time"-fails to provide the sufficiently clear and convincing reasons

needed to assure the Court that the ALJ' s errors were harmless, particularly in light

of Blaine's arguments that the ALJ engaged in a selective reading of the record in

reaching these conclusions as well.     (See Doc. 16 at 3-7).   Blaine noted that the

treatment records that the ALJ claims are inconsistent with her reports of pain, also

contain evidence that Blaine received 27 pain management treatment sessions, and

13 physical therapy sessions, multiple occipital nerve blocks and trigger point

injections, and contained notes from ER visits, including a visit where Blaine

sought treatment after suffering from a 17 day headache, none of which was

mentioned in the ALJ's decision.      The Court agrees with Blaine, that the omission
                                          -10-
of the evidence that tended to support Blaine's testimony is troubling.    "Although

it is within the power of the ALJ to make findings concerning the credibility of a

witness and to weigh conflicting evidence, he cannot reach a conclusion first, and

the attempt to justify it by ignoring competent evidence in the record that suggests

an opposite result."   Gallant v. Heckler, 753 F.2d 1450, 1455-56 (9th Cir. 1984)

(internal citations omitted).

      Therefore, the Court concludes that the ALJ erred in determining that

Blaine's symptoms were not credible and remands for the ALJ to make a new

credibility determination after fairly considering all of the evidence in the record

and using the correct legal standard as it applies to the objective medical evidence.

      Additionally, the ALJ's RFC determination contained no accommodation for

any headaches, even though his adverse credibility determination was limited to

the conclusion that Blaine experiences "moderate, rather than debilitating, pain

levels less frequently than alleged," (Doc. 7 at 23), which the Court takes to mean

that Blaine's headaches are less frequent and less severe than she alleges.

      In determining a claimant's RFC, "[t]he ALJ is required to consider all of

the limitations imposed by the claimant's impairments, even those that are not

severe."   Carmickle, 533 F.3d at 1164.     "[A]n RFC that fails to take into account

a claimant's limitations is defective."   Valentine v. Comm 'r Soc. Sec. Admin., 574

F .3d 685, 690 (9th Cir. 2009).
                                          -11-
         Even ifthe Court assumes that the ALJ correctly determined that Blaine's

headaches are not as severe as alleged, the ALJ made no finding that Blaine does

not suffer from any headaches.     He found only that as a general matter, her

headaches are not as severe as her hearing testimony indicates.    Yet, the ALJ' s

RFC determination contains no accommodation for persistent but mild headaches,

nor infrequent, but debilitating headaches, either of which Blaine may credibly

have been believed to suffer from according to the ALJ' s conclusion.    This is

particularly important given the Vocational Expert's testimony that if Blaine's

headaches impaired her ability to work as little as 12% of the time, she would

likely be considered disabled.    (Doc. 7 at 62-63.)

         Even assuming that the ALJ was correct in determining that she usually

experiences "moderate, rather than debilitating, pain levels less frequently than

alleged" it was error for the ALJ to fail to include any pain accommodations.

Therefore, the Court affirms Judge Johnston's recommendation to remand to the

ALJ to determine whether Blaine still may be disabled.

   II.      Medical Opinion and Lay Witness Testimony

         Reviewing Blaine's other claims, the Court determines that the ALJ did not

clearly err in disregarding the opinions of Blaine's care provider, a physician's

assistant, and properly disregarded the opinion of Ken Hogan, a lay witness, for the

reasons more fully explained in Judge Johnston's Findings and Recommendations.
                                       -12-
The Court therefore adopts the recommendation to affirm the ALJ on these final

issues.

      In sum, this case is remanded to the ALJ to properly consider Blaine's

subjective testimony, and to include an accommodation for all severe and non-

severe medical impairments in the RFC.

      Accordingly, IT IS ORDERED that Judge Johnston's Findings and

Recommendations (Doc. 14) are ADOPTED in part and REJECTED in part.               The

Commissioner's decision is REVERSED, and Blaine's application for Social

Security benefits is REMANDED to the agency for further proceedings consistent

with this Order.

          1. Blaine's Motion for Summary Judgment (Doc. 11) is GRANTED in part,
             and DENIED in part.

      2. The Commissioner's Motion for Summary Judgment (Doc. 12) is
         DENIED in part, and GRANTED in part.

      3. The Commissioner's decision denying benefits to Blaine is REVERSED
         pursuant to 42 U.S.C. § 405(g), and her claim is REMANDED for
         additional administrative proceedings consistent with the order.

                            .ff,,
      DATED this      Z'l       day of November, 2



                                               Dana L. Christensen, Chief Judge
                                               United States District Court


                                            -13-
